


110 HCON 165 : Supporting the goals and ideals of National

U.S. House of Representatives
2007-09-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		III
		110th CONGRESS
		1st Session
		H. CON. RES. 165
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 6, 2007
			 Received and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		CONCURRENT RESOLUTION
		Supporting the goals and ideals of National
		  Teen Driver Safety Week.
	
	
		Whereas motor vehicle crashes are the leading cause of
			 death for adolescents and young adults in the United States, and many of these
			 deaths are preventable;
		Whereas almost 7,500 drivers between the ages of 15 and 20
			 years were involved in fatal crashes in 2005 throughout the United
			 States;
		Whereas the fatality rate in the United States for drivers
			 between the ages of 16 and 19 years, based on miles driven, is 4 times the
			 fatality rate for drivers between the ages of 25 and 69 years;
		Whereas the majority of teen driver crashes in the United
			 States are due to driver error and speeding, and 15 percent of the crashes are
			 due to drunk driving;
		Whereas roughly two-thirds of the teenagers killed in
			 motor vehicle accidents in the United States each year do not use
			 seatbelts;
		Whereas approximately 63 percent of teen passenger deaths
			 in the United States occur while other teenagers are driving;
		Whereas it is necessary to explore effective ways to
			 reduce the crash risk for young drivers by focusing research and outreach
			 efforts on areas of teen driving that show the most promise for improving
			 safety;
		Whereas the National Teen Driver Survey, developed with
			 input from teenagers and administered by The Children’s Hospital of
			 Philadelphia, demonstrates a national need to increase overall awareness about
			 the safe use of electronic handheld devices, the risk of nighttime and fatigued
			 driving, the importance of consistent seatbelt use, and the practice of
			 gradually increasing driver privileges over time as a young driver gains more
			 experience under supervised conditions;
		Whereas in 2005, 1,553 crash fatalities involving a teen
			 driver occurred in the fall, when teenagers are in the first months of the
			 school year and faced with many decisions involving driving, including whether
			 to drive with peer passengers and other distractions; and
		Whereas designating the third week of October as National
			 Teen Driver Safety Week is expected to increase awareness of these important
			 issues among teenagers and adults in communities throughout the United States,
			 as additional research is conducted to develop and test effective interventions
			 that will help teenagers become safer drivers: Now, therefore, be it
		
	
		That Congress—
			(1)supports the goals and ideals of National
			 Teen Driver Safety Week; and
			(2)encourages the
			 people of the United States to observe the week with appropriate activities
			 that promote the practice of safe driving among the Nation’s licensed teenage
			 drivers.
			
	
		
			Passed the House of
			 Representatives September 5, 2007.
			Lorraine C. Miller,
			Clerk.Jorge E. Sorensen,
			Deputy Clerk.
		
	
	
	
